REDE Page 4942 of 11238

 

, — —

 

 

 

 

 

 

 

 

 

 

 

       
 

 

 

 

 

 

 

Eire eee tet rary eee le ee eid antitieey erat ements ETSe ir RIG a ae er
WELLS FARGO BANK, NA 6299
420 MONTGOMERY STREET
theranes SAN FRANCISCO, GA 94104
1701 PAGE MILL ROAD 11-24/1210
PALO ALTO, CA 94304 2
Seventeen Thousand Six Hundred Highty-Nine Dollars And 90 Cents f
: DATE AMOUNT 8
Interfor, Inc 07/28/15 USD ***#****17,689.90 3
PAY 575 Madison Ave :
TOTHE - Suite 1006 =
ORUER New York, NY 10022 ’ 3
° UNITED STATES a
Ss AUTHORIZED SIGNATURE
L POOR 299 Wee LOOOeLAnL~AaPeBSSOLe )
. vol.
Capital One, N-A- Richmond VA 065000090
| £F ¥ 8854 “2
GaP zgagz
4606 SS Lor 015072900007 1366103 3
as i 2 222 2 3 Pa
gf ae ta HI
lp § | ERG 28 | m
(Bes guyz 2 ER 3
dé Capifal ite INIA. Richmond VA 065000090. a oa Bg.
6 $Q062Y HER4 £502201567 2900007 136 -GAa0090< 32 Nag
xe eee 8 Zoi
83 88 2 CAPITAL ONE, NA G8 Rae
_ iin - of 8 res ;
ig : , 8s 0032720750 07292015 28 a9
(63 an 8 RICHMOND, VA 174 22 aH | OR
a4 “9 2 . ao |
3 35 3 Deposit 7527794263 25
9 za z
L

 

REQUEST 00006497387000000 17689.90
ROLL ECTIA 20150729 000008112075512
JOB ECIA E ACCT 18200041 27165504
REQUESTOR A099337

15987445 06/16/2016 Research 15998008

Subpoena Processing Chandler
53928-020
Phoenix AZ 85038

 
 

f
a

REDE Page 4947 of 11238

antigen a a) a — ON cacti PI srlattentlerah ino h da) ete
Da Mar Ba Sd Mae ast heeded leh a eg ahah nh nih tdi a ht ate Daal ed ahh tae hk tia badd i las atl AL as ak toed tN hi lL ee

WELLS FARGO BANK, NA 5974
420 MONTGOMERY STAEET
eranes SAN FRANCISCO, CA 94104
1701 PAGE MILL ROAD 14-24/1210

PALO ALTO, CA 94304

5
5
Eighty-Three Thousand Eighty-Nine Dollars And 32 Cents i
DATE AMOUNT
David. B Fechheimer 07/17/15 USD *****4#83, 089.32 i
2005S Lyon Street z
PATHE San Francisco, CA 94115 5
ORDER UNITED STATES 3
ON :
ae

 

UTHORLZED SHGNATLIAE

WOOSU?hw We2000 Abbe ac Pa SSOG

 

 

 

Wl

AOD dO OYYOP SANAS3Y TWes032.-

 

30 Dau SYNE

. 14
rt
Tee eee nant

F ORIN OC HOO EWG

  

 

 

 

 

 

Fe EL S35 |e i z
bi rie | 8
PPeErsk y i 2
232 3 goa / 8 a
eB £085 8 |
ae ce § 1 z z
— a
PER bE Rg mr
E ze 2 Pl a
i zis | 35]
ti wy ! Bal
ags4 g $a
s®og ne!
j i i i 8 3 | ! Z4
riba gg 29)
Pp GE: 8
{ gf Fo | Zz
;-2 2% 8 ~~ wet 8
2% 9-]——Basssbuee OTS eG a aso als T JST DAty aes eee 4
I E 38 3 Ea
i =a 3 c
z. $ m fe
ze 3 c
aa -
Se
=
& 5

REQUEST 00006497387000000 $3089.32
ROLL ECIA 20150729 00000841 8826489
JOB ECIA E ACCT 18200041 27165504
REQUESTOR A099337

15987445 06/16/2016 Research 15998008

Subpoena Processing Chandler
53928-020
Phoenix AZ 85038

 
